department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend b president rabbi c secretary d treasurer e name of individual g h property location rabbi residence v name of congregation w school x m name of county facility of congregation date of incorporation contact person identification_number contact number fax number employer_identification_number uil numbers dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue sec_1 does your lack of adequate and detailed responses to our inquiries preclude you from qualifying for exemption under sec_501 of the code yes for the reasons described below do your inadequate responses cause you to fail the operational_test therefore disqualifying you from exemption under sec_501 of the code yes for the reasons described below does the transfer of a personal liability by one of your officers for the benefit of that officer constitute prohibited inurement of income under sec_501 of the code yes for the reasons described below alternative issue if upon appeal exemption is granted would you qualify as a synagogue under sec_501 of the code as an organization described in sec_509 and sec_170 i no for the reasons described below facts you were formed by articles of incorporation filed with m’s office on the date x by individuals b c and d who are also your president secretary and treasurer respectively these articles stated that your services will be held at address h the purposes of your corporation in part were listed as follows a b to promote the principles of the jewish religion and judaism to establish and maintain a synagogue and place of jewish worship as well as a place of study of the laws and books of the jewish faith to raise funds in order to distribute charity to the poor and needy to strengthen the religious moral and intellectual welfare of your members and their families to buy sell hold own rent lease mortgage convey exchange alter improve and develop real_property and other_property necessary to carry out the purposes and object of this corporation as permitted by the religious corporations law your bylaws were very brief they stated your name and that your purpose is to provide a place of worship and a study hall for torah studies the entire remainder of the document states according to the orthodox jewish religion one is forbidden to ride in a motor_vehicle on the sabbath therefore it is customary to have small synagogues in the orthodox neighborhoods for those who cannot walk the distance to the large community synagogues our synagogue is a small congregation established for the benefit of the immediate neighborhood our congregation has one class of membership which consists of attending services on a regular basis members are allowed to vote for officers at the annual meeting meetings are held the last day of august of each year at this meeting officers are elected by the vote of members of the congregation the duties of the officers are administrative they solicit the contributions and disburse them according to the needs of the congregation the rabbi of the synagogues exercises his rabbinical authority to insure that all administrative decisions adhere to the orthodox jewish law and tradition if necessary officers will amend the certificate of incorporation these bylaws were signed by individuals b and c the initial proposed budgets that you submitted included all of your expenses as follows meeting and lectures cleaning maintenance supplies supplies organization fee year dollar_figure year dollar_figure dollar_figure dollar_figure year dollar_figure dollar_figure dollar_figure you have requested classification as a synagogue under sec_509 and sec_170 accordingly you submitted a form_1023 with a schedule a for churches as a part of this schedule you indicated that you had an average of attendees at your services and members you responded no to the following inquiries on schedule a m t a - a s t t a d do you have a formal code of doctrine and discipline do you own the property where you have an established place of worship do you have a process by which an individual becomes a member may your members be associated with another denomination or church are all of your members a part of the same family do you conduct baptisms weddings funerals etc do you have a school for the religious instruction of the young do you have schools_for the preparation of your ordained ministers or religious leaders is your minister or religious leader also one of your officers directors or trustees do you ordain commission or license ministers or religious leaders are you part of a group of churches with similar beliefs and structures do you issue church charters do you pay a fee for a church charter do you have other information you believe should be considered regarding your status as a church the narrative description of your activities as included with your original form_1023 in its entirety states that your purposes are to provide a house of worship for prayer services and torah study to residents of the community your application includes the following governing body members individual b - president individual c - secretary individual d - treasurer we asked for additional information regarding your activities and facility you indicated that you had relocated to facility g congregation v which you stated is the owner of the facility has the same surname as individual c w’s address is also the same as v’s the statement in its entirety is as follows you provided a statement signed by individual e on behalf of it is noteworthy that individual e we have the honor to accept you and your kollel members to participate in all prayers and studies at facility g later in the development of your application we asked about the implication of the statement made by congregation v that you do not conduct your own activities but that you join with them for worship you responded that at present we do not conduct our own worship activities however it is customary in the religious orthodox community to have individuals who study religious studies all day to participate in worship activities we asked for you to identify your rabbi or other religious leader you said that individual b is your rabbi we asked for a copy of b's ordination certificate rather than submitting a certificate you submitted a statement from organization w the statement said that this is to confirm that b attended organization w an institute for advanced study of jewish law from date through date he obtained the ordination of rabbi organization w’s letterhead indicated that they were located at facility g approximately one year after you were established we asked if your congregation had increased and you responded no you said that you attract new members through word of mouth you indicated that you do not at this time have any women members the photographs of the facility that you use show a very large building there was no signage that we could see in the photographs to indicate that you were conducting services in that building we asked for you to either provide a congregational directory or a listing of your members including name and address you responded no we asked why you did not provide this information and you responded enclosed please find a list of members again this information was omitted from your response we then asked for you to comment on this omission and you finally submitted a listing of names with no addresses this listing included three pairs of individuals with the same surname we had previously asked if any of your members were related by family or business relations and you responded no was notably absent from this listing also rabbi b we asked if b was otherwise employed and you replied no we asked how you differentiate between synagogue expenses and personal expenses of the officers directors trustees and members you responded that you do not pay personal expenses for these individuals we asked if the living_expenses of the rabbi are paid_by the synagogue how the amounts were determined and by whom you said that only expenses that are paid_by the synagogue for the benefit of the rabbi are for parsonage housing_expenses these amounts would be determined based on the amounts listed on the mortgage bill real_estate tax bill etc there are no benefits paid for members trustees directors or officers we asked why you assumed the mortgage how this transfer came public record showed that not only did b transfer his home to you but that transfer was subject_to existing mortgage on the property the liabilities transferred to you totaled the principal_amount of dollar_figure about and for board meeting minutes to document this decision to these questions you responded simply that the agreement to transfer the property was based on assuming the existing mortgage we asked for you to explain the purpose of holding the property and you said that the main use is to provide a residence for our rabbi and his family there is also a study at this location for the study use of our rabbi and for consultations with members of our organizations we asked for photographs of the facility you own you indicated that the photographs were enclosed but they were omitted we asked for you to provide the minutes for all of your board meetings and you said that you do not have any we requested resumes for each of the board members and for you to describe the activities conducted by each of the individuals on your behalf you said that there are no formal resumes for members of our board however they are all graduates of rabbinical college and are respected members of the community further we asked for you to describe the monetary and non-monetary contributions the members directors trustees and officers make to you you responded n a we requested copies of all of your bank and investment statements since your inception you said that at present we do not have any bank or investment statements however you attached bank statements with your response we asked about this discrepancy and you responded that there was an error when we erroneously stated that we have no bank statements the bank statements included payments to a credit card you indicated that the purpose of these disbursements were to pay for the travel_expenses of the rabbi these expenses are necessary since he is a kosher rabbinical supervisor we asked for documentation of these expenses and you were not able to provide same we asked for a listing of individuals that are authorized to sign checks from your bank account you responded that rabbi b is the only individual with this authority there were also numerous payments made to individuals from your bank account we asked about a few of these and you responded that one of these was a loan no further information provided and two of them were for repairs done to facility h we asked for a list of disbursements you had made to other organizations since your inception including the employer_identification_number ein and the purpose you provided a listing of disbursements including numerous distributions to congregations v and w you omitted the ein numbers the stated purpose that you provided for of these distributions was for religious ed and the other were for charity law sec_501 exempts organizations described in sec_501 of the code from federal income_taxation sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests it must not be operated for the benefit of designated individuals or the person who created it in revrul_78_232 1978_1_cb_69 the taxpayer claiming to be a duly ordained minister formed a church the original members of the church consisted of the taxpayer the taxpayer's spouse and two minor children and a few family friends the taxpayer was employed full-time by a state government and continued in this employment after the church was formed the taxpayer's salary checks were received by the taxpayer and deposited into the church's bank account the funds from the church bank account however were primarily used to furnish the taxpayer with lodging food clothing and other living_expenses in a manner comparable to that which the taxpayer previously enjoyed revrul_81_94 1981_1_cb_330 held that a church that was formed by a professional nurse who is also the church's minister director and principal officer and that was used primarily as a vehicle for handling the nurse's personal financial transactions was not exempt from tax under sec_501 c of the code pursuant to a vow of poverty the nurse transferred all of the nurse's assets including the nurse's house and automobile to the corporation all salary payments received from the third-party employer were deposited in a bank account maintained in the name of the corporation in return all of the nurse's existing liabilities such as a home mortgage and all outstanding credit card balances were assumed by the corporation the nurse was also provided with a full living allowance sufficient to maintain or improve the nurse's previous standard of living the corporation permitted the nurse to use the house and automobile for personal purposes revproc_2010_10 superseding revproc_90_27 1990_1_cb_514 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 490_fsupp_304 d d c the court said that at a minimum a church must include a body of believers that assemble regularly in order to worship it must also be reasonably available to the public in the conduct of worship in its educational instruction and in its promulgation of doctrine an organization of a few family members who attend worship services at a relative's apartment was held not to be a church under sec_509 and sec_170 because it did not meet these requirements in addition it was held that when the assets of an organization are used to pay for the living_expenses of an individual s denial of exemption is appropriate generally there are fourteen criteria used in determining whether or not an organization qualifies as a church these criteria are as follows d a e a t t t a c s a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination ordained ministers ministering to its congregation ordained ministers selected after completing prescribed studies literature of its own established place of worship regular congregation regular religious services sunday schools_for religious instruction of the young schools_for the preparation of ministers the court stated in cases where church status has been litigated certain criteria have been more heavily weighted it considered the following factors to be especially important e a membership not associated with any other church or denomination e an established place of worship e regular religious services the court case states that although no one characteristic is controlling with some being considered relatively minor the existence of an established congregation served by an organized ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are deemed to be of central importance unless the organization is reasonably available to the public in its conduct of worship its educational instruction and its promulgation of doctrine it cannot fulfill the necessary associational role in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_531 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for private benefit in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in 511_fsupp_166 affd 670_f2d_1210 the tax_court upheld irs's denial of exempt status as a religious_organization in a declaratory_judgment action the court held that in factual situations where there is evident potential for abuse of the exemption provision a petitioner must openly disclose all facts bearing on the operation and finances of its organization here plaintiff did not proffer sufficiently detailed evidence of its charitable disbursements or the extent of its support of its members rather plaintiff continually responded that it had already provided the data or could not furnish anything further therefore the court found that the applicant did not meet its burden to positively demonstrate that it qualifies for the exemption the court_of_appeals for the district of columbia circuit in affirming that the organization had not met its burden of establishing that no part of its net_earnings inured to any private individual observed taxpayer confuses a criminal prosecution in which the government carries the burden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status in which the taxpayer whether a church or an enterprise of another character bears the burden of establishing that it qualifies for exemption in peoples prize v commissioner t c memo the tax_court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption christian echoes nat ministry inc v u s f 2d stated that that tax exemption is a privilege a matter of grace rather than right in 30_tc_1151 the court stated that the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought in kj's fund raisers v commissioner t c memo affd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the court_of_appeals in 365_f2d_792 8th cir held inter alia the findings of tax_court that foundation was pursuing a substantially nonexempt purpose in the publication and commercial exploitation of the writings of the director and prime functionary of foundation and that foundation was not entitled to a tax exemption as a religious_organization were clearly supported by evidence in 82_tc_18 the tax_court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in 73_tc_196 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially in 74_tc_507 it was held that the prohibition against inurement or private benefit is absolute the amount or extent not being determinative petitioner's financial decisions are controlled by x one of petitioner's ministers and his wife x received widely fluctuating parsonage allowances over a 3-year period as compensation_for leading services and for being available for pastoral counseling there is no evidence in the administrative record of any differing duties that he performed over these years there is also insufficient evidence in the record regarding some of the travel_expenses paid to x and his wife and regarding two loans made to x's secular employer parsonage allowances of fluctuating amounts were also paid in some years to petitioner's other two ministers yet there is no evidence in the record about any services they performed for petitioner the tax_court concluded that petitioner is not entitled to exemption because a part of its net_earnings inures to the benefit of private shareholders or individuals in new dynamics foundation v united_states supra the court explains that the burden is on the applicant to establish that it meets the statutory requirement under sec_501 of the code application of law you are not described in sec_501 of the code and c -1 a of the regulations because you fail the operational_test you are not as described in sec_1_501_c_3_-1 of the regulations because you were set up to pay the mortgage and related expenses associated with expenses of your own worship activities b such as credit card and travel_expenses you indicated that you do not conduct b’s home and to pay the you are not as described in sec_1_501_c_3_-1 of the regulations because your earnings inure to b and his family you are not as described in sec_1_501_c_3_-1 because you are operated for the benefit of designated individuals specifically b and his family further you are similar to the organizations described in revrul_81_94 and much like the organizations described in these rulings b transferred his home and associated debt to you b also has sole financial control he continues to live as he did prior to the transfer of his property but his mortgage is now paid_by you private interests of b and his family are being served to qualify for exempt status an organization must make a convincing case that they qualify for tax exempt status under sec_501 of the code sec_501 of the code provides for the exemption from federal_income_tax for organizations if they are organized and operated exclusively for religious charitable and educational_purposes as was the case in new dynamics foundation v united_states you have not demonstrated that your operations exclusively further exempt purposes as required by revproc_2010_10 you have not established that you are organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests you are like the organization in american guidance foundation supra you have indicated that you do not conduct worship activities your members are a part of congregation v and worship is conducted at their facilities your responses to schedule a of the application also indicate that you do not meet several of the criteria established in this case for an organization that is a church you do not seem to conduct any religious services of your own you are also like the organizations in better business bureau of washington dc and basic bible church and parker vs commissioner and kj’s fundraisers since your operations include substantial non-exempt purposes specifically your non-exempt purposes include inurement to b and his family members similarly you are also like the organizations’ in basic unit ministry of alma karl schurig peoples prize v commissioner christian echoes nat ministry inc and nelson_v commissioner because you did not respond openly and candidly to our questions questions multiple times and continually received little or no details regarding your operations in fact we asked the same an applicant for exempt status must provide sufficient information for the service to make an informed decision as indicated in national association of american churches supra and bubbling well church of universal love inc v commissioner you must respond to questions completely and candidly your responses did not include details and documentation you have given answers to our inquiries that were vague as in harding hospital inc v united_states supra you have not proven that you satisfy the requirements of the code you have failed to provide enough information to prove to us that you are operating in a manner that would allow you to qualify for exemption under sec_501 of the code applicant’s position you originally stated that your purpose is to have a house of worship for prayer services and torah study for residents of the community you also stated that your established place of worship is located at h you then responded to our queries stating that you have relocated the place where you hold services to g you also provided a letter stating that your members would be joining v at g you stated that your administrative offices were located at h you also stated that the only expenses paid_by you would be parsonage housing_expenses such as the amounts listed on the mortgage bill real_estate tax bill etc upon being asked about the property at g you responded that it was shared with w and that w holds the legal_title to g you stated earlier that v was the owner of the facility g you also stated that you do not have any definitive plans to construct or acquire your own facility you also stated that you made payments for real_estate_taxes on h and also mortgage payments and travel_expenses for b for his duties as a kosher rabbinical supervisor later you contradicted this by stating that the credit card payment was for the mortgage payment for h you further stated that the main use of h was to provide a residence for b and his family and that b uses the facility as a study for consultations with members of our organizations you also stated that the agreement to transfer the property h was based on assuming the existing mortgage further you also stated that you do not at present conduct your own worship activities you provided a list of payments showing the purpose of distribution as religious education service’s response to applicant’s position b is the exclusive signatory of your checking account there appears to be no oversight regarding the checks written you have no board meeting minutes to document your decisions made since your inception rabbi b has written checks to cash to individuals and to pay his personal credit cards these payments were made with no supporting documentation available to allow us to conclude that these payments were in furtherance of c purposes while it may be reasonable for an organization to pay for the parsonage and related expenses of their rabbi it is not clear what b’s duties include with respect to you you recently admitted that you do not conduct worship activities you also do not conduct weddings funerals etc you only have congregants none of which attend your services but rather they attend the services of congregation v the parsonage and related expenses assume the majority of your monthly revenue as the mortgage amount is substantial rabbi b’s donation of his home appears to be a vehicle by which he eliminated his own personal debt but continued to reside in his home besides the fact that in your most recent correspondence you said that you are not currently conducting worship activities which was contradictory to everything you had provided us to that point you do not have an established place of worship your members are a part of congregation v and have been accepted to participate in all prayers and studies at g which is v's facility your activities are not separate or distinct from those of congregation v you do not meet several of the criteria for a church as outlined in american guidance foundation supra you have no flyers or brochures the transfer of the liabilities to you from b who is also your president causes him to receive private_inurement which is fatal to your exemption b continues to live in the home with his family which you now own as per deed executed by b dated january subject_to the existing mortgage and your funds are being used to pay for the mortgage and all related expenses therefore you are not entitled to exemption because your net_earnings inure to the benefit of b your president the application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is not abuse of the revenue laws disclosed would show that the applicant fails to meet the requirements of sec_501 your responses for clarifications were vague inconsistent and contradictory if such disclosure is not made the logical inference is that the facts if the use by insiders of the organization's property for which the organization does not receive adequate_consideration is a form of inurement and unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information an organization will be denied exemption if any of its net_earnings inure to the benefit of private individuals per sec_1_501_c_3_-1 of the regulations even a small amount of inurement will prevent exemption to be granted b is one of the incorporators of your organization as well as the president he is the sole signatory on your checking account he has control_over the operations of your organization and has a personal_interest in your activities thus bis a private individual within the meaning of sec_1_501_a_-1 of the regulations based upon the facts presented you have not demonstrated that this form of compensation paid to b is reasonable therefore you have not established that no part of the net_earnings of your organization inure to the benefit of private individuals as a result you do not meet the requirements for tax exemption conclusion based on the above facts and law we conclude that you are not organized and operated for purposes descried in sec_501 of the code specifically you fail the operational_test because your earnings inure to the benefit of your president your responses to our inquiries for additional information were vague uninformative and contradictory therefore you have failed to meet your burden of demonstrating that you qualify for exemption under sec_501 of the code based on of the inconsistent and contradictory information you have submitted over the course of the development of your application we are unable to conclude that you are operating exclusively for c exempt purposes therefore you fail the operational_test and are disqualified from exemption under sec_501 of the code the transfer of a personal liability as well as sole financial control by one of your officers for the benefit of that officer constitutes prohibited inurement of income under sec_501 of the code and causes you to be disqualified for exemption there under conclusion regarding alternative issue the information you have provided about your operation of a house of worship is vague and contradictory in addition you have stated that you do not conduct worship services your members are part of another congregation and you do not have a place of worship if upon appeal you were found to qualify for exemption you do not meet the requirements to be classified as a church under sec_509 and sec_170 as described above further the information submitted shows you lack the public support to pass the support_test for classification as a public charity therefore we conclude that you are a private_foundation you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group room p o box cincinnati oh internal_revenue_service eo determinations group main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
